Citation Nr: 1716215	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES 

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities ("TDIU").

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Robert v. Chisholm, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran, and his spouse



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from June 1968 through June 1971. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions issued in March 2007 and March 2009, by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the March 2007 rating decision denied the Veteran's request for an increased rating, in excess of 20 percent, for his diabetes mellitus.  The March 2009 rating decision denied the Veteran's request for an award of a TDIU.  

In January 2011, the Veteran testified at a Board video conference hearing, held before the undersigned Veterans Law Judge.  The Veteran's spouse additionally appeared and provided testimony.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal has previously been before the Board.  Most recently, in a March 2015 decision, the Board denied the Veteran's claim for an increased rating, in excess of 20 percent, for his diabetes mellitus, type II.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a July 2016 Memorandum Decision, the Court set aside the portion of the Board's March 2015 decision, which denied entitlement to an increased rating on an extraschedular basis for the Veteran's diabetes mellitus, type II.  This issue was then remanded back to the Board for further appellate consideration.

Additionally, the Board notes that the March 2015 decision remanded the issue of entitlement to a TDIU to the AOJ for further development.  Specifically, the March 2015 remand order directed the AOJ to afford the Veteran updated VA examinations to assess the severity of his service-connected disabilities and their collective impact on the Veteran's ability to obtain and maintain employment.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus, type II, peripheral neuropathies of the bilateral upper and lower extremities, chronic kidney disease, sleep apnea, post-traumatic stress disorder ("PTSD"), bilateral hearing loss, and tinnitus.  

2.  Beginning on December 6, 2006, the Veteran had a combined disability rating of 60 percent.  At this time, the Veteran's diabetes mellitus, type II, and peripheral neuropathies of the bilateral upper and lower extremities, disabilities of the same etiology, had a combined disability rating of 60 percent.  Therefore, beginning on December 6, 2006, the Veteran met the schedular criteria for TDIU. 

3.  Beginning on November 30, 2015, the Veteran had a combined disability rating of 100 percent.  

4.  Resolving all doubt in the Veteran's favor, the totality of the evidence indicates the Veteran's service-connected diabetes mellitus, and peripheral neuropathies of the bilateral upper and lower extremities, prevented him from obtaining and maintaining substantially gainful employment beginning on December 6, 2006.

5. The issue of entitlement to TDIU beginning on and after November 30, 2015, is moot.
6.  The Veteran's service-connected diabetes mellitus, type II, is contemplated by the Rating Schedule, such that the assigned 20 percent schedular evaluation is adequate.  

7.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service connected conditions.  


CONCLUSIONS OF LAW

1. Beginning on December 6, 2006, but no sooner, the criteria for TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341; 4.15; 4.16 (2016).

2.  Entitlement to a TDIU beginning on and after November 30, 2015 is dismissed as moot.  38 U.S.C.A. §§  7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101 (2016).

3.  The criteria have not been met for a referral of an increased disability rating, in excess of 20 percent, for the Veteran's diabetes mellitus on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in December 2004, November 2008, April 2016, and May 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  The AOJ has additionally obtained the medical records submitted on behalf of the Veteran's application for Social Security Disability.  For his part, the Veteran has submitted personal statements, private medical opinions, and arguments from his representative.

The Veteran was additionally afforded numerous VA examinations throughout the pendency of his appeal.  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in March 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's March 2015 remand, the AOJ provided the Veteran with updated VA examinations for his service-connected disabilities, including diabetes, peripheral neuropathies, sleep apnea, and chronic kidney disease.  Furthermore, the AOJ obtained updated VA treatment records from Saginaw VA Medical Center ("VAMC"), Ann Arbor VAMC, Cleveland VAMC, and the Detroit VAMC.  For his part, the Veteran submitted additional private medical assessments, including a Vocational Assessment.  As such, the Board finds the AOJ has substantially complied with the March 2015 remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to the VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 
Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Based upon a review of the Veteran's longitudinal records, the Board finds the Veteran is entitled to an award of TDIU beginning on December 6, 2006.  Entitlement to an award of TDIU, based on an extra-schedular basis, prior to this time is not warranted by the Veteran's overall disability picture and the medical evidence of record.  Lastly, the Board finds the issue of entitlement to TDIU beginning on and after November 30, 2015 to be moot, as it would be a duplicative counting of his disabilities.  

	i.  Entitlement to a TDIU Prior to December 6, 2006:

In statements to the Board, the Veteran and his attorney argue that entitlement to TDIU should be granted, on an extraschedular basis, since at least 2001 and/or 2002.  See January 2017 Correspondence Letter; see also January 2017 Affidavit of Veteran.  Specifically, the Veteran and his attorney argue that since 2001 the Veteran has not received any earnings which constitute substantial employment.  Moreover, the Veteran retired from his civilian employer in February 2001, and has not worked since.

The Veteran does not meet the schedular criteria for an award of a TDIU prior to December 6, 2006.  In such instances, where a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Alternatively, the Veteran and his representative argue that the Board is able to award entitlement to an extra-schedular TDIU without first referring the issue to the Director of Compensation and Pension Service.  See January 2017 Correspondence Letter, citing Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015). 

However, having reviewed the complete record, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not entitled to an award of an extra-schedular TDIU and that the evidence does not merit a referral to the Director for consideration on TDIU on an extraschedular basis.  First, the Board observes that the Veteran has consistently stated he retired from his civilian job due to disabilities other than his service-connected diabetes mellitus, type II, and/or peripheral neuropathies.  See e.g. Records from the Social Security Administration ("SSA").  The Veteran has repeated this statement on numerous occasion, including during various VA examinations for his diabetes mellitus and peripheral neuropathies.  See January 2006 VA Examination, January 2009 VA Examination, and Private Treatment Records From Drs. R.H. and L.C.  The Board acknowledges that the Veteran testified he retired in part because of ambulatory issues arising from his lower extremity peripheral neuropathy.  See January 2011 Hearing Transcript.  However, his earlier statements, made immediately after his retirement, suggest the primary reason he retired was due to his bilateral carpal tunnel syndrome.  See e.g. SSA Records. 

Furthermore, the Board finds the medical evidence does not support an award of an extraschedular TDIU prior to December 6, 2006.  The Veteran has reported that, following his retirement, he was unable to sit for longer than 15 minutes and was unable to stand or walk for more than 10 minutes.  However, these subsequent statements, made several years later, are not consistent with his contemporaneous statements to medical providers prior to December 6, 2006.  Furthermore, these statements are not supported by the clinical and objective medical findings. 

Medical records provided by the Social Security Administration contain physical examinations of the Veteran following his retirement from civilian employment.  Notably, these records contain an October 2001 physical assessment conducted by the Michigan's Disability Determination service.  This examination found no evidence of any sensory or motor deficit within either the Veteran's left or right feet/legs.  His gait was observed to be normal, unassisted, and was noted to be steady, without any signs of swaying, lurching, or imbalance.  The Veteran was not able to touch his toes, but he was able to perform a full squat.  Examination of the Veteran's feet was negative for any signs of edema, cyanosis, or clubbing, and his pedal pulses were normal bilaterally.  Based upon this examination, no limitations for sitting, standing, or walking were recommended.  

Additional subjective reports by the Veteran do not corroborate his later reports of being unable to stand and/or walk for more than 10 minute intervals.  For example, in a December 2004 statement to the Board, the Veteran stated he experienced pain and a cold sensation in his feet, but did not report any further limitations of a decreased ability to stand or walk.  Similarly, during a December 2004 VA examination, when describing his symptoms of peripheral neuropathy, the Veteran did not allege a decreased ability to walk or stand.  Rather, he reported that he experienced pain and a cold sensation in his bilateral hands and feet.  The December 2004 VA examiner noted the Veteran's had abnormal coordination while walking, as he stumbled.  However, no limitations on the Veteran's ability to stand or walk were advised on the basis of this observation.

The Veteran and his representative submitted a private vocational assessment, completed by Vargas Vocational Consulting, to support their argument that the Veteran is entitled to an extraschedular TDIU.  The Board observes that the Vargas Vocational assessment finds the Veteran would have been unable to secure and follow substantially gainful employment beginning in 2004.  However, the medical evidence does not substantiate this conclusion.  As explained below, the Board does not find the Vargas Vocational Assessment to be probative on the issue of entitlement to a TDIU prior to December 6, 2006.  Specifically, the Board finds the evidence cited by this report is not a true representation of the Veteran's medical records, and is inconsistent with the objective, lay, and clinical findings of record.  

For example, the Vargas Vocational assessment references the Veteran's VA examination in December 2004 for support that the Veteran's diabetes mellitus and peripheral neuropathies prevented him from working because of poor coordination, imbalance, decreased grip strength, and fatigue among other symptoms.  Yet the December 2004 VA examination found no evidence which supported the Veteran's subjective reports of decreased grip strength.  Rather, his muscle strength was reported as full, "5/5," across his bilateral upper and lower extremities.  Similarly, his reflexes were normal, "2+," and symmetric across his bilateral upper and lower extremities.  Furthermore, as noted above, no additional limitations for standing or walking were placed on the Veteran following this examination.  

Further review of the Veteran's private medical records does not support Vargas Vocational Consulting's conclusion.  First, the Board observes the Veteran subjectively denied any gait disturbance, episodes of falling, or instability as a result of his peripheral neuropathies through February 2006.  See Treatment Records from R.H., M.D.  Physical examinations were notable for decreased sensation on the bottoms of the Veteran's bilateral feet; however, no examination reported any muscle weakness, gait abnormalities, or motor weakness.  Notably, during a physical examination in May 2005, Dr. H reported the Veteran's lower extremity peripheral neuropathy was "stable," and that his new shoes offered more comfort for the Veteran's feet, and less symptoms of numbness.  

The Vargas Vocational Consulting report additionally cites to a December 2005 letter from the Veteran's private physician, Dr. L.C., M.D., in support of their conclusion.  In pertinent part, Dr. C's letter states the Veteran's peripheral neuropathy is "poorly controlled" and that the Veteran is unable to walk more than a few feet at a time, and cannot stand in one place longer than a few minutes.  However, the clinical evidence of record does not corroborate this statement.  First, as discussed above, physical examinations of the Veteran, conducted by Dr. H., did not reveal any signs or reports of gait instability, episodes of falling, or reports of difficulty standing or walking for prolonged periods of time.  The lack of such findings are significant because Dr. C referred the Veteran to Dr. H, and received regular updates from Dr. H regarding the Veteran's peripheral neuropathy symptoms.  See e.g. February 3, 2006 Treatment Summary, reporting the Veteran subjective stated his symptoms of pain have improved and this his diabetes was "stable."

Second, the Board observes Dr. H's physical examination reports called the Veteran's peripheral neuropathy "stable" during this time.  In addition to the February 2006 treatment summary, Dr. H's physical examinations of the Veteran were negative for any signs or symptoms of an inability to stand, walk, or sit for prolonged periods.  These normal physical examinations are further corroborated by additional examinations, including a January 2006 VA examination, which observed no limitations in the Veteran's ability to walk or stand for prolonged periods.  Rather, the January 2006 VA examination observed the Veteran was able to perform toe and heel walks, and that the Veteran was able to walk from the waiting room to the examination room with "minimal" difficulty.  Furthermore, medical records supplied by the Social Security Administration show the Veteran walked with a "stable" and "independent" gait through at least August 2007.  As such, the Board finds this December 2005 letter from Dr. C to be entitled to less probative weight, as it is not supported by the clinical evidence of record. 

Aside from this December 2005 letter, the Board observes that none of the Veteran's treating physicians have commented or opined that the Veteran's diabetes mellitus, type II, or peripheral neuropathy prevented him from working prior to December 2006.  While the Board acknowledges the Veteran experienced limitations during this time, those symptoms did not rise to a level which rendered the Veteran unable to obtain and sustain employment. 

The remaining medical evidence, cited by the Vargas Vocational Assessment, does not support an award of an extraschedular TDIU prior to December 6, 2006.  Specifically, a majority of the evidence cited by the Vargas Vocational Assessment are subjective statements which were not corroborated by objective medical findings.  For example, the report cites to the Veteran's statements of foot pain and swelling to his private physician in February 2005.  However, these statements were reports of symptoms, which the clinical treatment report states were controlled through changes to the Veteran's medications.  Furthermore, a February 2005 electromyogram ("EMG") report found evidence of only "mild" neuropathy within the Veteran's bilateral lower extremities.  Thus, the overall evidentiary record does not support a conclusion that the Veteran was unable to sit, stand, or walk for prolonged periods, and thus unable to maintain employment, prior to December 6, 2006. 

Moreover, the Board finds that prior to December 6, 2006, the Veteran was not service-connected for any other disability other than his diabetes mellitus and peripheral neuropathies.   As such, there are no remaining symptoms the Board must consider prior to December 6, 2006. 

In conclusion, the Board finds the totality of the evidentiary record does not support the award or referral of entitlement to a TDIU prior to December 6, 2006. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.

      ii.  Entitlement to a TDIU Beginning on December 6, 2006:

The Veteran met the schedular criteria for consideration of TDIU beginning on December 6, 2006.  At this time, the Veteran's diabetes mellitus, type II, and peripheral neuropathies of the bilateral upper and lower extremities, disabilities of the same etiology, had a combined disability rating of 60 percent.  Therefore, beginning on December 6, 2006, the Veteran met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Based upon a review of the evidentiary record, and resolving all doubt in the Veteran's favor, the Board finds the criteria for entitlement to a TDIU have been meet, beginning on December 6, 2006. 

Entitlement to TDIU is warranted because the Veteran met the schedular requirements for entitlement to TDIU beginning on December 6, 2006.  In addition, the Board finds the medical evidence around this date supports a finding that the Veteran's symptoms impacted his ability to perform occupational tasks.  Notably, beginning on and after December 6, 2006, the Veteran received increase disability rating for his bilateral lower extremity peripheral neuropathy.  See March 2007 Rating Decision.  

Additionally, the Board observes that the Veteran's private physicians submitted numerous statements during this period describing the progression in the Veteran's symptoms of peripheral neuropathies.  For example, Dr. C submitted a letter in March 2010 which stated the Veteran's diabetes and peripheral neuropathies resulted in problems walking for the Veteran, and rendered him unable to work.  Subsequently, the Veteran's physician Dr. B, submitted a letter in August 2013 which stated the Veteran was unable to work due to his symptoms of diabetes, peripheral neuropathies, chronic kidney disease, and sleep apnea.  

The Board finds these letters and statements to be probative and entitled to weight for the period beginning on and after December 6, 2006.  Significantly, the Board finds that these statements were supported by the objective and clinical findings of record at this time, unlike the December 2005 statement submitted by Dr. C.  As such, the Board affords them greater weight for the period beginning on and after December 6, 2006. 

Subsequent physical examinations reflect that the Veteran's symptoms of diabetes mellitus and peripheral neuropathies progressed, despite medications and a restricted diet.  For example, during a January 2009 VA examination, the Veteran was reported to have "significant" effects on his ability to work due to a lack of stamina.  The VA examiner noted, however, that the Veteran had mild or no limitations with regard to chores, exercise, sports, recreation, and traveling.  

In addition to the Veteran's diabetes and peripheral neuropathies, the Veteran's medical records reflect increased treatment for symptoms of excessive fatigue and increased pain beginning on and after December 6, 2006.   For example, the Veteran underwent a sleep study in December 2010, after reporting he slept on average only 2 hours per night.  See Saginaw VAMC Records.  Additionally, the Veteran was diagnosed with stage III renal dysfunction in 2009.  See Saginaw VAMC Records.  The Board fins that the combined symptoms and limitations imposed by these additional service-connected disabilities, further impair the Veteran's ability to obtain and maintain employment. 

The Board is aware that the evidentiary record contains several VA examinations and opinions which state the Veteran's service-connected disabilities did not prevent him from maintaining employment.  See e.g. May 2010 VA examination and December 2015 VA examinations for diabetes, chronic kidney disease, sleep apnea, and peripheral neuropathies.  However, affording the Veteran the greatest benefit of doubt, the Board finds his subjective reports of pain and limitation while walking and standing are sufficient to award entitlement to TDIU beginning on December 6, 2006. 

Therefore, based upon the progressive symptoms of the Veteran's diabetes mellitus and peripheral neuropathies, the Board finds that an award of a TDIU beginning on December 6, 2006 is warranted and represents the most favorable outcome for the Veteran.  In making this determination regarding TDIU, the Board emphasizes that in the present case, the TDIU award is based upon the combined effects of the Veteran's service connected diabetes mellitus, type II,  and peripheral neuropathies of the bilateral upper and lower extremities, in addition to his other service-connected disabilities.  

      ii.  Entitlement to a TDIU Beginning on and After November 30, 2015:

The Board finds that neither the Veteran's allegations nor the evidence of record suggest that the Veteran is entitled to an award of a TDIU beginning on and after November 30, 2015.  

As discussed above, the Veteran's combined disability rating was increased to 100 percent effective November 30, 2015.  In a May 2016 Rating Decision, the AOJ awarded the Veteran service connection for post-traumatic stress disorder, and assigned a 50 percent disability rating effective November 30, 2015.  This award increased the Veteran's combined disability rating to 100 percent effective November 30, 2015.  

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC").  

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since November 30, 2015 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  See VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC); See also Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total).  Therefore, the matter of entitlement to a TDIU rating from November 30, 2015 is rendered moot. 

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed. See 38 U.S.C.A. § 7105  (d)(5); 38 C.F.R. § 20.202.

Governing Laws and Regulations for Entitlement to an Extraschedular Evaluation: 

As noted above, in the Board's March 2015 decision, the Veteran's claim for an extraschedular evaluation of his diabetes mellitus was denied.  Thereafter, the Court issued a Memorandum Decision which set aside the Board's denial and remanded the issue back for further consideration.  Notably, the Court's July 2016 Memorandum Decision found the Board's erred when it did not refer the issue of extraschedular consideration back to the AOJ, as an intertwined issue, with consideration of entitlement to TDIU.  However, after since resolving the issue of entitlement to TDIU, as explained above, the Board continues to find that the Veteran is not entitled to an extraschedular evaluation for his diabetes mellitus.  

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun 24 Vet App., at 114.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus, type II, is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

First, the Board notes that the Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913, which states that a 20 percent evaluation is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  The Board further observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

As the Veteran is currently rated at 20 percent for his diabetes mellitus, he has not demonstrated that his symptoms warrant the assignment of an increased disability rating under Diagnostic Code 7913.  Specifically, no evidence submitted to date, has shown that the Veteran's diabetes mellitus requires restriction of physical activities, prescribed by a physician.  As such, the assignment of an extraschedular basis, would be inappropriate. 

Second, although Diagnostic Code 7913 does not enumerate or list additional symptoms and complications, such as peripheral neuropathy, the Rating Schedule provides that these disabilities are to be evaluated separately.  Specifically, Diagnostic Code 7913 states that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Therefore, the Veteran's additional symptoms, such as difficulty walking and standing, were accounted for in the Board's analysis.  

Similarly, the Veteran's symptoms of chronic kidney failure, as a symptom of his diabetes mellitus, are fully accounted for by the award of a 50 percent disability evaluation under Diagnostic Code 7541.  Furthermore, the Veteran is not entitled to an extra-schedular consideration because of erectile dysfunction, which is a symptoms of his diabetes mellitus, type II.  Rather, the Veteran is compensated for this disability with an award of special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a).

Third, the Board notes that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the 20 percent disability evaluation assigned.  Therefore, the Board finds that the currently disability rating fully accounts for all reported symptoms of the Veteran's service-connected diabetes mellitus, type II. 

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the evidence of record does not suggest any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran and his representative have argued for the assignment of an extraschedular TDIU prior to December 6, 2006.  However, as described above, the evidence of record does not support an award of TDIU prior to December 6, 2006.  Beginning on and after December 6, 2006, the Board has awarded entitlement to a TDIU.  Therefore, this award adequately contemplates any combined effect of the Veteran's service connected disabilities, namely the collective impact these disability place on the Veteran's ability to obtain employment.

Additionally, neither the Veteran nor his representative has argued that the Veteran experiences additional symptoms, aside from limitations on employment, which are not accounted for in the Rating Schedule.  Therefore, in this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet App. at 115;  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted, effective from December 6, 2006. 

The issue of entitlement to a TDIU beginning on and after November 30, 2015, is dismissed. 

Entitlement to an increased rating for the Veteran's service-connected diabetes mellitus, type II, on an extraschedular basis, is denied.



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


